DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a first office action, non-final rejection on the merits.  Claims 1-19, as originally filed, are currently pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a movable object”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1,  obtaining a signal strength of a remote control signal received by the movable object; obtaining a movement path of the movable object in response to the signal strength being less than a preset strength threshold; controlling the movable object …….; and controlling the movable object to exit the backtrack return mode ….” renders the claim indefinite, since it is not clear, how the signal is being  obtained, is it being obtained wirelessly or by wired means? Is  it being obtained onboard the moving object or some  other location? It is not clear , how is it being controlled?  Is it being controlled by onboard the  moving object? Or   remotely?
Appropriate clarification is required.
Claims 2-19 are rejected as being dependent upon a rejected base claim .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN-101322882) in view of  Bitra et al. (USP 2018/0038695). 	As Per Claim 1, Lin teaches,  a method for controlling a movable object ( via remote-controlled electric  toy vehicle (e.g., remote controlled electric airplanes) , ( Page 1, 2nd paragraph ( background)), comprising: obtaining a signal strength of a remote control signal received by the movable object; (via  remote controller periodically detecting whether a toy vehicle body receives a remote control signal); obtaining a movement path of the movable object in response to the signal strength  (via remote controller obtains the electric toy vehicle movement forward from point A to point B, and then turning left to move to point C that goes beyond the control range of a remote controller); controlling the movable object to enter a backtrack return mode to return along the movement path; (via a central control processing circuit  controlling a reverse circuit to start, so that the toy vehicle rotates in order and direction reverse to the original rotation process. The toy vehicle first moving back to point B, and then turning right, and finally moving back to point A) (See Page 1, first  paragraph  to Page 4 first paragraph).
However, Lin does not explicitly teach, obtaining a movement path of the movable object in response to the signal strength being less than a preset strength threshold; controlling the movable object to exit the backtrack return mode in response to the signal strength being greater than the preset strength threshold.  
In a related field of Art, Bitra et al. (Bitra)  teaches, methods and a server implementing the methods for generating crowd-sourced navigation data, wherein,   
obtaining a movement path of the movable object in response to the signal strength being less than a preset strength threshold; and controlling the movable object to exit the backtrack return mode in response to the signal strength being greater than the preset strength threshold (via server  “receiving location information from an UAV, generating navigation data relevant to the UAV, using the generated topological map data and the location information of the UAV, and transmitting the navigation data to the UAV. In some embodiments, generating navigation data relevant to the UAV, may include generating a suggested travel Route. Some embodiments may further include receiving location information from a  UAV, and transmitting the generated topological map data to the UAV. In some embodiments, receiving location data from a plurality of wireless communication devices may include receiving from the plurality of wireless communication devices an altitude, a latitude, and a longitude, and at least one of a medium access  control address, a time stamp, a round trip time, a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier.[0006], [0007], also see [0003-0005], abstract, [0036],[0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4).
 Therefore, Bitra has the teachings of receiving  signal strength of different magnitudes.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Lin  and Bitra  before him at the time filing, to modify the systems of Lin, to include the crowd-sourced navigation  teachings (the server, systems etc.) of  Bitra  and configure with the system of Lin  by substituting the  remote control electric toy of Lin with the UAV of Bitra, receiving signal strength and controlling the flight route or movement path of the UAV  based on signal strength.  Motivation to combine the two teachings is,  to control UAV flight path or route based on topological map and signal strength data (i.e., guided UAV flight control ).

As per Claim 2, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra teaches, wherein obtaining the movement path comprises obtaining a movement path beginning at a movement start point of the movable object, (Bitra :  via controlling flight path by using the generated topological map data and the location information of the UAV, [0006], [0007], also see [0003-0005], Abstract, [0036],[0044],[0050], [0053],[0047] ref. claims 7, 19, Fig.1-4).

As per Claim 3, Lin as modified by Bitra  teaches the limitation of Claim 2. However, Lin  in view of Bitra teaches, wherein controlling the movable object to continue to return to the movement start point comprises: controlling the movable object to enter a backtrack return-to-start-point mode to continue to return to the movement start point along the movement path. (Bitra :  via controlling flight path by using the generated topological map data and the location information of the UAV, [0006], [0007], also see [0003-0005], abstract, [0036],[0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4).

As per Claim 4, Lin as modified by Bitra  teaches the limitation of Claim 2. However, Lin  in view of Bitra teaches, wherein controlling the movable object to continue to return to the movement start point comprises: controlling the movable object to enter a straight-line return-to-start-point mode to return to the movement start point along a straight line, (Lin: via a central control processing circuit  controlling a reverse circuit to start, so that the toy vehicle rotates in order and direction reverse to the original rotation process. The toy vehicle first moving back to point B, and then turning right, and finally moving back to point A) (See Page 1, first  paragraph  to Page 4 first paragraph).

As per Claim 5, Lin as modified by Bitra  teaches the limitation of Claim 2. However, Lin  in view of Bitra teaches, wherein controlling the movable object to continue to return to the movement start point comprises: controlling the movable object to enter a backtrack return-to-start-point mode to continue to return to the movement start point along the movement path or to enter a straight-line return- to-start-point mode to return to the movement start point along a straight line, according to a remaining power amount of the movable object.   (Lin :via a central control processing circuit  controlling a reverse circuit to start, so that the toy vehicle rotates in order and direction reverse to the original rotation process. The toy vehicle first moving back to point B, and then turning right, and finally moving back to point A) (See Page 1, first  paragraph  to Page 4 first paragraph).

As per Claim 6, Lin as modified by Bitra  teaches the limitation of Claim 2. However, Lin  in view of Bitra teaches, wherein: obtaining the movement path further comprises obtaining a movement intermediate point of the movable object, and controlling the movable object to continue to return to the movement start point comprises: controlling the movable object to return to the movement intermediate point along the movement path, determining a return path from the movement intermediate point to the movement start point, and  -24-Client Ref No. 2016F0637US Attorney Docket No. 00203.3065.OOUS controlling the movable object to return to the movement start point along the return path, (Lin : via a central control processing circuit  controlling a reverse circuit to start, so that the toy vehicle rotates in order and direction reverse to the original rotation process. The toy vehicle first moving back to point B, and then turning right, and finally moving back to point A) (See Page 1, first  paragraph  to Page 4 first paragraph).

As per Claim 7, Lin as modified by Bitra  teaches the limitation of Claim 6. However, Lin  in view of Bitra teaches, wherein the movement intermediate point controlling a signal recovery point at which the signal strength of the remote control signal becomes greater than the preset strength threshold.  (Bitra : via server  “receiving location information from an UAV, generating navigation data relevant to the UAV, using the generated topological map data and the location information of the UAV, and transmitting the navigation data to the UAV. In some embodiments, generating navigation data relevant to the UAV, may include generating a suggested travel Route. Some embodiments may further include receiving location information from a  UAV, and transmitting the generated topological map data to the UAV. In some embodiments, receiving location data from a plurality of wireless communication devices may include receiving from the plurality of wireless communication devices an altitude, a latitude, and a longitude, and at least one of a medium access control address, a time stamp, a round trip time, a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier.[0006], [0007], also see [0003-0005], abstract, [0036], [0044], [0050], [0053], [0047], ref. claims 7, 19, Fig.1-4).

As per Claim 8, Lin as modified by Bitra  teaches the limitation of Claim 6. However, Lin  in view of Bitra teaches, wherein the return path includes a portion of the movement path.  (Lin : via a central control processing circuit  controlling a reverse circuit to start, so that the toy vehicle rotates in order and direction reverse to the original rotation process. The toy vehicle first moving back to point B, and then turning right, and finally moving back to point A  ,,,, this contains portion of the movement  path (See Page 1, first  paragraph  to Page 4 first paragraph).

As per Claim  9, Lin as modified by Bitra  teaches the limitation of Claim 2. However, Lin  in view of Bitra does not explicitly teach, after controlling the movable object to continue to return to the movement start point: prohibiting the movable object from entering the backtrack return mode.  
However, Bitra teaches controlling the movement path or route based on using the generated topological map data and the location information of the UAV ….. a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, ([0006]), [0007], also see [0003-0005], Abstract, [0036],[0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4).
Therefore, it would have been obvious one ordinary skill in the art to recognize that  Bitra has the teachings of controlling movement path, so it would be able to control a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value.

As per Claim  10, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra does not explicitly teach, after controlling the movable object to exit the backtrack return mode: controlling the movable object to enter a remote control mode in which the movable object moves according to the remote control signal.  
However, Bitra teaches controlling the movement path or route based on using the generated topological map data and the location information of the UAV ….. a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, ([0006]), [0007], also see [0003-0005], abstract, [0036],[0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4).
Therefore, it would have been obvious one ordinary skill in the art to recognize that  Bitra has the teachings of controlling movement path, so it would be able to control route by prohibiting  from entering any mode or making it to take a certain path based on a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value.

As per Claim  11, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra does not explicitly teach, wherein obtaining the movement path controlling obtaining a movement path beginning at a preset point, the method 
However, Bitra teaches controlling the movement path or route based on using the generated topological map data and the location information of the UAV ….. a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, ([0006]), [0007], also see [0003-0005], abstract, [0036], [0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4)).
Therefore, it would have been obvious one ordinary skill in the art to recognize that  Bitra has the teachings of controlling movement path, so it would be able to control route by prohibiting  from entering any mode or making it to take a certain path based on a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value.
As per Claim  12, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra  teaches, recording the movement path.  ( Lin : via  “the memory chip memorizes the rotation state of each motor at each time point during the running (including forward rotation, reverse rotation or stop rotation and rotation speed at each time point” page 1, last paragraph)., also see  Bitra : [0036]).
As per Claim  13, Lin as modified by Bitra  teaches the limitation of Claim 12. However, Lin  in view of Bitra teaches, wherein recording the movement path comprises: periodically recording position information and time information of the movable object at preset time intervals.  ( Lin : via  “the memory chip memorizes the rotation state of each motor at each time point during the running (including forward rotation, reverse rotation or stop rotation and rotation speed at each time point” page 1, last paragraph). Also see , (Bitra : “The location data received from the plurality of wireless communication devices may include an altitude, a latitude, and a longitude, and at least one of a medium access control address, a time stamp, a round trip time, a received signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier”, Abstract). , also see  Bitra : [0036]).

As per Claim  14, Lin as modified by Bitra  teaches the limitation of Claim 13. However, Lin  in view of Bitra teaches, wherein the position information comprises at least one of a longitude, a latitude, or an altitude of the movable object, (Bitra : The location data received from the plurality of wireless communication devices may include an altitude, a latitude, and a longitude, and at least one of a medium access control address, a time stamp, a round trip time, a received signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier”, Abstract also see [0006]).

As per Claim  15, Lin as modified by Bitra  teaches the limitation of Claim 12. However, Lin  in view of Bitra teaches, wherein recording the movement path comprises: recording position information and time information of the movable object at variable time intervals according to a speed and a movement direction of the movable object, (Lin : via “reverse rotation or stop rotation and the rotation speed at each time point); the remote control signal periodic monitoring circuit periodically detects whether the toy vehicle body has received The remote control signal; the central control processing circuit periodically monitors the detection result of the circuit according to the remote control signal, controls the reverse circuit to start, and the reverse circuit drives the motor to rotate in the reverse order and the opposite direction of the original rotation process”,  See page 3, second paragraph)., also see  Bitra : [0036]).

As per Claim  16, Lin as modified by Bitra  teaches the limitation of Claim 15. However, Lin  in view of Bitra teaches, wherein the position information comprises at least one of a longitude, a latitude, or an altitude of the movable object, (Bitra : The location data received from the plurality of wireless communication devices may include an altitude, a latitude, and a longitude, and at least one of a medium access control address, a time stamp, a round trip time, a received signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier”, Abstract, also see [0006]).

As per Claim  17, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra does not explicitly teach, wherein: obtaining the movement path in response to the signal strength being less than the preset strength threshold comprises obtaining the movement path in response to the remote control signal being disconnected, and controlling the movable object to exit the backtrack 
However, Bitra teaches controlling the movement path or route based on using the generated topological map data and the location information of the UAV ….. a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value,([0006]), [0007], also see [0003-0005], abstract, [0036],[0044],[0050][0053],[0047] ref. claims 7, 19, Fig.1-4).
Therefore, it would have been obvious one ordinary skill in the art to recognize that  Bitra has the teachings of controlling movement path, so it would be able to control route by prohibiting  from entering any mode or making it to take a certain path based on a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value.

As per Claim  18, Lin as modified by Bitra  teaches the limitation of Claim 1. However, Lin  in view of Bitra teaches, sending a movement mode inquiry signal in response to the signal strength of the remote control signal being greater than the strength threshold; receiving a movement mode reply signal; and determining a movement mode of the movable object according to the movement mode reply signal.  (Bitra : via server  “receiving location information from an UAV, generating navigation data relevant to the UAV, using the generated topological map data and the location information of the UAV, and transmitting the navigation data to the UAV. In some embodiments, generating navigation data relevant to the UAV, may include generating a suggested travel Route. Some embodiments may further include receiving location information from a  UAV, and transmitting the generated topological map data to the UAV. In some embodiments, receiving location data from a plurality of wireless communication devices may include receiving from the plurality of wireless communication devices an altitude, a latitude, and a longitude, and at least one of a medium access control address, a time stamp, a round trip time, a received  signal strength indicator value, a reference signal received power value, a reference signal receive quality value, and a service set identifier.[0006], [0007], also see [0003-0005], Abstract, [0036], [0044], [0050][0053],[0047] ref. claims 7, 19, Fig.1-4).

As per Claim  19, Lin as modified by Bitra  teaches the limitation of Claim 18. However, Lin  in view of Bitra teaches,  wherein the movement mode comprises at least one of a backtrack return-to-start-point mode, a straight-line return-to-start-point mode, or a remote control mode. ( Lin : “If during a certain walk, the electric toy car travels from point A to point B (points A and B do not exceed the control range of the remote control), then turn left and walk to point C, at point C. When the control range of the remote controller is exceeded, the central control processing circuit controls the reverse circuit to start. The reverse circuit drives the motor to rotate in the reverse order and the opposite direction of the original rotation process. First, the toy car is reversed to point B, then turned right, and then the toy is made. The car retreated to point A. If the remote control is pressed again in the middle of the AB segment, the toy car is again operated by the remote control”, page 3, 3rd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663